DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to the disclosure, because it contains an embedded hyperlink and/or other form of browser-executable code on page 9, lines 1-2 and line 7, is withdrawn.  The amendments to the specification remove the hyperlinks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 17, and 18, as amended, previously presented, or originally presented, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, still recites, “digesting the mammalian ovary tissue fragments”.  This phrase lack sufficient antecedent basis.  The previous step recites “separating an ovarian tissue of the mammal”.  However, this does not imply and type of “fragments”.  As such, it is not apparent if this digestion step is intended to digest the ovarian tissue that has been separated directly or if some type of chopping, cutting, or mincing step is required to arrive at the claimed fragments.
	Claims 2, 5-9, 17, and 18 are dependent upon claim 1 and therefore also comprise the indefinite subject matter of claim 1.
	
Response to Arguments
Applicant's arguments filed 10/9/2022 have been fully considered but they are not persuasive. 
Applicant requests that the indefiniteness rejection be withdrawn because the three trademark issues have been addressed by amendment.  In response, the amendments address most of the indefiniteness issues of record.  However, one issues remains as discussed above.  As such, the rejection of record is maintained.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-9 and 17-18, as amended, previously presented, or originally presented, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al. CN 106085980A pub date:11/9/2022.  See English translation of record in IDS filed 1/3/2019).
 	Regarding claim 1, Chen discloses 1. (Currently amended) A method of obtaining a single oocyte of an early follicle of a mammal and single follicular cell  (i.e.-granulosa cell) thereof, wherein the early follicle is a primordial follicle or a primary follicle, the method comprising the steps of: (1) separating an ovarian tissue of the mammal; (2) digesting the mammalian ovarian tissue fragments in the first digestive solution at
about 37 °C for about 20-60 minutes, wherein said first digestive solution comprises a mixture of collagen protease I, collagen protease II, collagen protease IV, or a mixture thereof; more particularly a mixture of Liberase to collagenase IV in a 1:4 ratio; (3) passing the digestive solution mixture obtained in the step (2) through a first pore size cell strainer having a pore diameter of about 40 to 100 um and then passing the filtrate through a second pore size cell strainer having a pore size of about 8-12 um; (4) rinsing the precipitate in the second pore cell strainer with a culture solution, and
then resuspending the precipitate with a culture solution; (5) aspirating a single early follicle in the resuspended solution; (6) after washing the obtained single early follicle, digesting it in the second digestive solution for about 3-10 minutes, the second digestive solution comprising trypsin, more particularly Accutase; and (7) transferring the digestive solution mixture obtained in step (6) to a culture solution,
then separating and obtaining a single oocyte and single granulosa cells thereof.  See p. 2 of translation, starting 13 lines from the bottom of the page to page 3, line 6 and fifth and second paragraphs from the bottom.
	Regarding claim 2, Chen discloses the method also includes step 8, the obtained single oocyte and/or single granulosa cell is used for follow up experimentation. See lines 7-11.  These disclosures encompass the limitations of using the cell and/or oocyte for a single cell assay as claimed.
	Regarding claim 5, Chen discloses that the first digestive solution further comprises neutral and/or a metalloprotease.  See page 3, fourth paragraph from the bottom.
	Regarding claim 7, Chen discloses the second digest is carried out for about 3-10 minutes, which encompasses the claimed range of 3-5 minutes.  Thus Chen discloses the limitations of claim 7.
	Regarding claim 8, Chen discloses the use of Transwell, which is a permeable cup-like device for filtering, for the 2nd aperture.  See paragraph bridging pp. 3-4.
	Regarding claims 9 and 18, Chen discloses the mammal can be a small size mammal comprising mouse, rat, guinea pig, rabbit cat, dog, or a medium size mammal such as human, monkey, sheep, pig, cattle.  See page 3, lines 26-29.
	Regarding claim 17, Chen discloses that the first digestive solution further comprises a DNAse.  See page 2, 3rd paragraph under the background art section.
	In conclusion, the prior art of Chen anticipates the claims because it expressly discloses all of the limitations of the claim.

Response to Arguments
Applicant's arguments filed 10/9/2022 have been fully considered but they are not persuasive. 
	Regarding priority, Applicant states that a translation of the foreign application CN201610519416.3 has been submitted in their response.  Applicant thus submits that the translation of the certified priority application is accurate.  
	In response, Examiner carefully search the response and the file.  However, no translation was found.  As such, the benefit of the filing date of the foreign priority documents is still denied.
	Regarding, the 102 rejection of record, Applicant submits that the claimed foreign priority benefit has been correctly filed and therefore Applicant request the rejection be withdrawn.  In response, since foreign priority claim has been denied, Chen still is considered prior art and the rejection is therefore maintained.

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632